DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 22 February 2022 has been entered.
Claims 1-8 and 10-20 remain pending in the application wherein claim 1 has been amended, claim 9 has been canceled, and claims 11-12, 14, and 18-20 have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8 and 15-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 8 and 15-17 each recites the limitation "a surface-modifying group" and claim 17 recites “a surface-modifying group containing a polyglycerol chain” (this limitation is recited two times in the claim).  The antecedent basis for this limitation in the claims is unclear because claim 1 already introduces the limitation of “a surface-modifying group”, and more specifically “a surface-modifying group containing a polyglycerol chain”.  The use of the indefinite article “a” renders the limitations as being unclear whether it refers to the same surface-modifying group (or surface-modifying group containing a polyglycerol chain) as in claim 1 or a different one.  In the interest of advancing prosecution, the disputed limitation will be considered to refer to the same limitation as introduced in claim 1 because the instant specification does not disclose having more than one type of surface-modifying group on a nanodiamond.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 8 and 15 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 recites wherein the nanodiamond particles comprise a surface-modifying group containing a sterically repulsive group.  However, claim 1 recites nanodiamond particles comprising a surface-modifying group containing a polyglycerol chain.  Since a polyglycerol chain occupies space, it physically prevents the surfaces of the nanodiamond core of adjacent particles from abutting each other, and so is considered a sterically repulsive group.  Therefore, claim 8 does not further limit the subject matter of claim 1.
Claim 15 recites wherein the nanodiamond particles comprise a surface-modifying group containing a sterically repulsive group derived from a hydrophilic polymer.  However, claim 1 recites nanodiamond particles comprising a surface-modifying group containing a polyglycerol chain.  Since a polyglycerol chain occupies space, it physically prevents the surfaces of the nanodiamond core of adjacent particles from abutting each other, and so is considered a sterically repulsive group.  A polyglycerol chain is a hydrophilic polymer.  Therefore, claim 15 does not further limit the subject matter of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-8, 10, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki et al. (US PGPub. No. 2004/0011433, previously cited) in view of Komatsu et al. (JP 2012-082103, previously cited).
Claim 1: Shiozaki teaches a diamond fine particle and metal eutectoid film prepared by a plating method (i.e. the film is a plating film) (paragraph 0005) in which the diamond fine particle is dispersed almost homogenously over the direction of the film thickness of the metal thin film (i.e. the diamond particles are dispersed in a metal matrix) (paragraph 0008).  The metal thin film may be a metal material of Au, Pd, Rh, etc. (i.e. these metals are known noble metals; i.e. the metal film matrix is a noble metal matrix) (paragraph 0014).  The diamond particle has a particle size distribution with respect to a particle size of 16 nm or less, at a number average existence rate of 50% or more (i.e. the diamond particles are nanodiamond particles; also referred to as “nanometer diamond”, “ultra dispersed diamond”, or “UDD” as described in paragraph 0090) (paragraph 0010).  Shiozaki teaches that a non-oxidative treatment with an organic solvent changes surface functional groups as hydrocarbon and alcohol are bonded to the UDD (paragraph 0126).  The UDDs have excellent dispersion property and narrow particle size distribution (paragraph 0140).  Shiozaki further teaches that the UDD aqueous suspension solution does not necessarily include a surfactant and a UDD and metal composite film may be prepared by using a plating bath including a UDD aqueous suspension solution (i.e. the nanodiamond particle dispersion in the noble metal matrix may be substantially devoid of surfactants) (paragraph 0134).  However, although Shiozaki teaches that functional group are bonded to the UDD (paragraph 0126), the claimed polyglycerol chain is not specifically disclosed.  
In a related field of endeavor, Komatsu teaches surface-modified nanodiamonds having excellent solubility and dispersibility in water (paragraph 0004).  The surface of the surface-modified nanodiamond is modified with a polyglycerin chain (paragraph 0015; referred to as a polyglycerol chain in the abstract) and is size-controlled (paragraph 0008 and 0014) because being homogeneous allows the nanodiamonds to be stably dispersed in water (paragraph 0014).
As Shiozaki and Komatsu both teach surface-modified nanodiamonds in aqueous suspension solution (that is, in water) and having excellent dispersion property, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the thin film of Shiozaki to include nanodiamond particles that have been surface-modified with a size-controlled polyglycerin chain because this surface modification (i.e. the size-controlled polyglycerin chain) allows nanodiamonds to be stably dispersed in water as taught by Komatsu and Shiozaki teaches where nanodiamond particles having excellent dispersion property and narrow particle size distribution are in an aqueous suspension solution that does not necessarily contain a surfactant and may be used in a plating bath to form a nanodiamond and metal composite film, and one would have had a reasonable expectation of success because this is considered a simple substitution of one known element of surface-modified nanodiamonds stably dispersed in water for another to obtain predictable results.  See MPEP § 2143(I)(B). 
Claim 3: It is noted that the limitations of claim 3 are considered a product-by-process limitation and is not considered to render a patentable distinction over the prior art absent a showing as to how the claimed process affects the final structure of the claimed plating film.  See MPEP § 2113.  Nonetheless, Shiozaki teaches that a UDD and metal composite film (i.e. the plating film as outlined above regarding claim 1) may be prepared by using a plating bath including a UDD aqueous suspension solution (i.e. nanodiamond particles) (paragraph 0134) and a metal, such as Au, Ag, Rh, etc. (i.e. these are known noble metals) commonly provided in a form of a water soluble metal salt (i.e. as ions; i.e. noble metal ions) (paragraph 0184).
Claim 7: Shiozaki teaches where the diamond particles dispersed in a metal thin film have a particle size distribution with respect to a particle size of 16 nm or less, at a number average existence rate of 50% or more (i.e. D50 is 16 nm or less) (paragraph 0010), as measured by SEM (i.e. scanning electron microscopy) (paragraph 0110), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 8: Komatsu teaches where the surface of the surface-modified nanodiamond is modified with a polyglycerin chain (paragraph 0015).  Since a polyglycerin chain occupies space, it physically prevents the surfaces of the nanodiamond core of adjacent particles from abutting each other, and so is considered a sterically repulsive group.  
Claim 10: Shiozaki teaches that a silver plating layer may have 0.1 to 5% by weight of UDD particles (paragraph 0187), and the UDD particles have a specific density of 3.2x103 kg/m3 to 3.40x103 kg/m3 (paragraph 0221).  Since silver has a density of about 10.49 g/cm3 and using a cube as an approximation for converting volume proportion to area proportion, the fraction by weight of UDD (i.e. nanodiamond particles) in the plating film of 0.1-5% corresponds to about 2.2-27.9% by area, which overlaps the claimed range.  See MPEP § 2144.05.
Claim 13: Shiozaki teaches that UDD fine particles cannot be observed when it is dispersed into a solid composition (i.e. such as the plating layer of nanodiamond particles dispersed in a metal film as outlined above regarding claim 1) and so can be used for computer and electronics, etc. (i.e. an electronic component) (paragraph 0141).
Claim 15: Komatsu teaches where the surface of the surface-modified nanodiamond is modified with a polyglycerin chain (paragraph 0015).  Since a polyglycerol chain occupies space, it physically prevents the surfaces of the nanodiamond core of adjacent particles from abutting each other, and so is considered a sterically repulsive group.  A polyglycerol chain is a hydrophilic polymer.  
Claim 16: Komatsu teaches where the weight ratio of the polyglycerin chain (i.e. the surface-modifying group) with respect to the nanodiamond is preferably 60:40 to 90:10 (i.e. 0.6-0.9 parts by mass) (paragraph 0028), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 17: Komatsu teaches where nanodiamonds surface-modified with polyglycerin chains can be obtained by ring-opening polymerization of glycidol on nanodiamonds (paragraph 0019) and the glycidol is ring-opened polymerized in terms of the introduction rate of a polyglycerin modifying group (paragraph 0027).  While not specifying the parts by mass of glycidol relative to the mass of nanodiamond particles, this feature is considered to be present because both the average particle size (i.e. 0.02-0.1 µm, which corresponds to about 20-100 nm; Komatsu, paragraph 0033) and the weight ratio of polyglycerin chain to nanodiamond overlap the claimed ranges recited in instant claims 7 and 16, and therefore the nanodiamond articles are considered to have overlapping sizes of polyglycerin chains on its surface which would be obtained by polymerization of overlapping amounts of glycidol, absent an objective showing.
Regarding claims 2 and 4-6: It is noted that claims 2 and 4-6 recite material properties of the plating film, and these properties are considered to be present because the combination of Shiozaki and Komatsu results in a substantially identical material as the instantly claimed plating film (including the details provided in dependent claims 7-10 and 15-17, as outlined above), and substantially identical materials have the same properties or functions, absent an objective showing.  See MPEP § 2112.01.

Response to Arguments
Applicant’s arguments, see p. 7-9, filed 22 February 2022, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendments, specifically regarding the nanodiamond particles being substantially free of surfactant.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shiozaki and Komatsu, as outlined above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784